

114 S2149 IS: Understanding the True Cost of College Act of 2015
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2149IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mr. Grassley (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Opportunity Act to add disclosure requirements to the institution
			 financial aid offer form and to amend the Higher Education Act of 1965 to
			 make such form mandatory.
	
		1.Short
 titleThis Act may be cited as the Understanding the True Cost of College Act of 2015.
		2.Institution
			 financial aid offer form
			(a)Institution
 financial aid offer formSection 484 of the Higher Education Opportunity Act (20 U.S.C. 1092 note) is amended—
 (1)by striking subsection (a) and inserting the following:
					
						(a)Standard
 FormatThe Secretary of Education, in consultation with the heads of relevant Federal agencies, shall develop a standard format for financial aid offer forms based on recommendations from representatives of students, students’ families, institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups.;
 (2)by striking subsection (b) and inserting the following:
					
						(b)Key required
 contents for offer formThe standard format developed under subsection (a) shall include, in a consumer-friendly manner that is simple and understandable, the following items clearly separated from each other and listed on the first page of the financial aid offer form in either electronic or written format:
 (1)Information on the student's cost of attendance, which denotes figures that are estimates with a disclaimer that actual costs may depend on decisions made by the student, based on the most current costs for the academic period covered by the financial aid offer form, including the following:
 (A)Tuition and fees, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (B)Room and board costs, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (C)Books and supplies, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (D)Transportation, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (E)Miscellaneous personal expenses, as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)The amount of financial aid that the student does not have to repay, such as scholarships, grant aid offered under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), or grant aid offered by the institution, a State, or an outside source to the student for such academic period, including a disclosure that the financial aid does not have to be repaid and whether the student can expect to receive similar amounts of such financial aid for each academic period the student is enrolled at the institution.
 (3)The net price that the student, or the student's family on behalf of the student, is estimated to have to pay for the student to attend the institution for such academic period, with a disclaimer that actual costs for some items may depend on decisions by the student, equal to—
 (A)the cost of attendance as described in paragraph (1) for the student for such academic period, minus
 (B)the amount of financial aid described in paragraph (2) that is included in the financial aid offer form.
 (4)Work study assistance, including a disclosure that the aid must be earned by the student and a disclosure that the assistance offered is subject to the availability of employment opportunities.
 (5)The types and amounts of loans under part D or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq., 1087aa et seq.) that the institution recommends for the student for such academic period, a disclosure that such loans have to be repaid, a disclosure that the student can borrow a lesser amount than the recommended loan amount, a clear use of the word loan to describe the recommended loan amounts, the interest rates, fees, the expected monthly repayment amounts (assuming a 10-year repayment plan), the total amount the student will pay over the life of the loans (assuming a 10-year repayment plan), and a disclosure that the student may be eligible for longer repayment terms, such as extended or income-based plans, and that longer repayment terms may result in the student paying more money over the life of the loans.
 (6)Where a student or the student’s family can seek additional information regarding the financial aid offered, including contact information for the institution’s financial aid office and the Department of Education’s website on financial aid.
 (7)A disclosure that Federal student loans offer generally more favorable terms and beneficial repayment options than private education loans so students should examine available Federal student loan options before applying for private education loans, and an explanation to be written by the Secretary of Education, in consultation with the heads of relevant Federal agencies, of the benefits unique to Federal student loans, including various repayment plans, loan forgiveness, and loan deferment, and the terms to examine carefully if considering a private education loan.
 (8)The deadline and summary of the process, if any, for accepting the financial aid offered in the financial aid offer form.
 (9)The academic period covered by the financial aid offer form and a clear indication whether the aid offered is based on full-time or part-time enrollment.
 (10)With respect to institutions where more than 30 percent of enrolled students borrow loans to pay for their education, the institution’s most recent cohort default rate, as defined in section 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)), compared to the national average cohort default rate.
 (11)Any other information the Secretary of Education, in consultation with the heads of relevant Federal agencies, determines necessary so that students and parents can make informed loan borrowing decisions, including quality metrics such as percentage of students at the institution who take out student loans and average debt at graduation for students at the institution.;
				and
 (3)by adding at the end the following:
					
						(c)Other required
 contents for the offer formThe standard format developed under subsection (a) shall also include the following information to be included on the financial aid offer form in a concise format determined by the Secretary of Education, in consultation with the heads of relevant Federal agencies:
 (1)A concise summary of the terms and conditions of financial aid recommended under paragraphs (2), (4), and (5) of subsection (b), and a method to provide students with additional information about such terms and conditions, such as links to the supplementary information.
 (2)At the institution’s discretion, additional options for paying for the net amount listed in subsection (b)(3), such as the amount recommended to be paid by the student or student’s family, Federal Direct PLUS Loans under section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e), or private education loans. If the institution recommends private education loans, as defined in section 140 of the Truth in Lending Act (15 U.S.C. 1650), the financial aid offer form shall contain the additional following disclosures on the offer form:
 (A)The availability of, and the student’s potential eligibility for, Federal financial assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (B)The impact of a proposed private education loan on the student’s potential eligibility for other financial assistance, including Federal financial assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (C)The student’s ability to select a private educational lender of the student’s choice.
 (D)The student's right to accept or reject a private education loan within the 30-day period following a private educational lender’s approval of a student’s application and a student’s 3-day right-to-cancel period.
 (E)With respect to dependent students, any reference to private education loans shall be accompanied by information about the recommended family contribution and the availability of, and terms and conditions associated with, Federal Direct PLUS Loans under section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) for the student's parents regardless of family income, and of the student’s increased eligibility for Federal student loans under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) if the student's parents are not able to borrow under the Federal Direct PLUS Loan program.
 (3)The following disclosures:
 (A)That the financial aid offer form only contains information for 1 academic period and the financial aid offered in following academic periods may change, unless the institution is offering aid that covers multiple academic periods.
 (B)How non-institutional scholarships awarded to the student affect the financial aid package offered to the student.
 (C)A concise summary of any Federal or institutional conditions required to receive and renew financial aid and a method to provide students with additional information about these conditions, such as links to the supplementary information.
								(d)Additional
 requirements for financial aid offer formIn addition to the requirements listed under subsections (b) and (c), the financial aid offer form shall meet the following requirements:
 (1)Clearly distinguish between the aid offered in paragraphs (2), (4), and (5) of subsection (b), by including a subtotal for the aid offered in each of such paragraphs and by refraining from commingling the different types of aid described in such paragraphs.
 (2)Use standard definitions and names for the terms described in subsection (b) that are developed by the Secretary of Education in consultation with the heads of relevant Federal agencies, representatives of institutions of higher education, nonprofit consumer groups, students, and secondary school and higher education guidance counselors, not later than 3 months after the date of enactment of the Understanding the True Cost of College Act of 2015.
 (3)If an institution’s recommended Federal student loan aid offered in subsection (b)(5) is less than the Federal maximum available to the student, the institution shall provide additional information on Federal student loans, including the types and amounts for which the student is eligible in an attached document or webpage.
 (4)Use standard formatting and design that the Secretary of Education, in consultation with the heads of relevant Federal agencies, representatives of institutions of higher education, nonprofit consumer groups, students, and secondary school and higher education guidance counselors determine is appropriate to produce multiple draft financial aid offer designs for consumer testing not later than 3 months after the date of enactment of the Understanding the True Cost of College Act of 2015 to ensure—
 (A)that figures described in paragraphs (1) through (5) of subsection (b) are in the same font, appear in the same order, and are displayed prominently on the first page of the financial aid offer form whether produced in written or electronic format; and
 (B)that the other information required in (b) and (c) appears in a standard format and design on the financial aid offer form.
 (5)Include an attestation that the student has accessed and read the financial aid offer form, if provided to the student in electronic format.
 (6)Include language developed by the Secretary of Education, in consultation with the heads of relevant Federal agencies, notifying eligible students that they may be eligible for education benefits, and where they can locate more information about such benefits, described in the following provisions:
 (A)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.
 (B)Chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code.
 (C)Section 1784a, 2005, or 2007 of title 10, United States Code.
								(e)Additional
 informationNothing in this section shall preclude an institution from supplementing the financial aid offer form with additional information so long as such additional information supplements the financial aid offer form and is not located on the financial aid offer form.
						(f)Consumer
				testing
							(1)In
 generalNot later than 3 months after the date of enactment of the Understanding the True Cost of College Act of 2015, the Secretary of Education, in consultation with the heads of relevant Federal agencies, shall establish a process to submit the financial aid offer form developed under this section for consumer testing among representatives of students (including low-income students, first generation college students, adult students, and prospective students), students’ families (including low-income families, families with first generation college students, and families with prospective students), institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups.
							(2)Length of
 Consumer TestingThe Secretary of Education shall ensure that the consumer testing lasts no longer than 6 months after the process for consumer testing is developed under paragraph (1).
							(3)Use of
 resultsThe results of consumer testing under paragraph (1) shall be used in the final development of the financial aid offer form.
							(4)Reporting
 requirementNot later than 3 months after the date the consumer testing under paragraph (1) concludes, the Secretary of Education shall submit to Congress the final standard financial aid offer form and a report detailing the results of such testing, including whether the Secretary added any additional items to the standard financial aid offer form pursuant to subsection (b)(10).
							(5)Authority to
 modifyThe Secretary of Education may modify the definitions, terms, formatting, and design of the financial aid offer form based on the results of consumer testing required under this subsection and before finalizing the form..
				(b)Mandatory
 formPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
					124.Use of
				mandatory financial aid offer form
						(a)In
 generalNotwithstanding any other provision of law, each institution of higher education that receives Federal financial assistance under this Act shall use the financial aid offer form developed under section 484 of the Higher Education Opportunity Act (20 U.S.C. 1092 note) in providing written or electronic financial aid offers to students enrolled in, or accepted for enrollment in, the institution.
						(b)Effective
 dateThe requirement under subsection (a) shall take effect 8 months after the Secretary of Education finalizes the offer form developed under section 484(a) of the Higher Education Opportunity Act (20 U.S.C. 1092 note)..